Case 6:19-cv-00264-JCB-KNM Document 27 Filed 09/29/20 Page 1 of 2 PageID #: 110




                                    No. 6:19-cv-00264

                                Nicholas Nahrue Jones,
                                        Plaintiff,
                                           v.
                                Sheriff Maxey Cerliano,
                                       Defendant.

                              Before BARKER , District Judge

                                        ORDER

                 Plaintiff filed this lawsuit on June 17, 2019, claiming viola-
             tions of his civil rights actionable under 42 U.S.C. § 1983. Doc.
             9. The case was referred to United States Magistrate Judge K.
             Nicole Mitchell for all pretrial proceedings. See Doc. 3. De-
             fendant filed the instant motion for summary judgement on
             April 1, 2020. Doc. 24.
                 On June 22, 2020, the magistrate judge issued a report and
             recommendation. Doc. 25. The magistrate judge recom-
             mended that the court grant defendant’s motion for summary
             judgment and dismiss the lawsuit with prejudice. Id. The
             plaintiff received a copy of this report on June 29, 2020 and
             did not file any objections. See Doc. 26. Thus, the court reviews
             the magistrate judge’s report and recommendation only for
             clear error. See United States v. Dallas Area Rapid Transit, 96
             F.3d 1445, 1996 (5th Cir. 1996).
                Upon review, the court is satisfied that the report contains
             no clear error. Accordingly, the court adopts the magistrate
             judge’s recommendation. The defendant’s motion for sum-
             mary judgement is granted, and plaintiff’s claims are dis-
             missed with prejudice.
Case 6:19-cv-00264-JCB-KNM Document 27 Filed 09/29/20 Page 2 of 2 PageID #: 111




                            So ordered by the court on September 29, 2020.



                                            J. C AMPBELL B ARKER
                                          United States District Judge
